                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DEREK M. ROGERS,

                      Plaintiff,
       v.                                           Civil Action 2:18-cv-129
                                                    Chief Judge Edmund A. Sargus, Jr.
                                                    Magistrate Judge Jolson



COMMISSIONER OF
SOCIAL SECURITY,

                      Defendant.


                           REPORT AND RECOMMENDATION

       Plaintiff, Derek M. Rogers, brings this action under 42 U.S.C. § 405(g) seeking review of

a final decision of the Commissioner of Social Security (“Commissioner”) denying his

Supplemental Security Income and Disability Insurance Benefits. For the reasons that follow, it

is RECOMMENDED that Plaintiff’s Statement of Errors (Doc. 10) be OVERRULED and that

judgment be entered in favor of Defendant.

I.     BACKGROUND

       A. Prior Proceedings

       Plaintiff applied for Supplemental Security Income (“SSI”) and Disability Insurance

Benefits (“DIB”) in September 2014, alleging disability due to a number of physical and mental

impairments. (Doc. 7-5, Tr. 261, PAGEID #: 304). Plaintiff alleged an onset date of February 15,

2012. (Id.).

       After initial administrative denials of Plaintiff’s claims, Administrative Law Judge Jeffrey

Hartranft (“the ALJ”) heard the case on January 25, 2017. (Id., Tr. 72–117, PAGEID #: 112–57).
On March 22, 2017, the ALJ issued a decision, finding that Plaintiff was not disabled within the

meaning of the Social Security Act. (Doc. 7-3, Tr. 13–35, PAGEID #: 53–75). Plaintiff requested

a review of the Hearing and the Appeals Council denied review, making the ALJ’s decision the

final decision of the Commissioner. (Doc. 7-2, Tr. 1–4, PAGEID #: 41–44).

       Plaintiff filed this case on February 16, 2018, and the Commissioner filed the

Administrative Record on May 15, 2018. (Doc. 7). Plaintiff filed a Statement of Specific Errors

on July 9, 2018 (Doc. 10), the Commissioner responded on August 22, 2018 (Doc. 11), and

Plaintiff field a Reply (Doc. 12). Thus, this matter is now ripe for review.

       B. Relevant Hearing Testimony

       At the hearing, Plaintiff testified that his “back is always constantly spasming” and that he

cannot stand for long periods of time because his legs “start tingling.” (Doc. 7-2, Tr. 89, PAGEID

#: 129). He stated that he can sit for only 10-15 minutes at a time and can stand for only 10-15

minutes at a time. (Id., Tr. 90, PAGEID #: 130). He also testified, however, that he can walk for

a half-hour without pain. (Id.). Further, Plaintiff stated that he can lift, at most, five pounds

without aggravating his back. (Id.). When asked about his reduced vision, Plaintiff testified that

“it’s like I’m really legally blind . . . in my right eye.” (Id., Tr. 90–91, PAGEID #: 130–31). He

explained that he wears a contact lens in his left eye to assist with his vision. (Id., Tr. 91, PAGEID

#: 131). He also testified that while he can drive, he prefers not to because of his vision.

       Next, the ALJ asked Plaintiff about any issues with his left shoulder:

               Q. . . . the left shoulder, problems with your left shoulder?
               A. No.
               Q. No? At one time did you have problems with your left shoulder?
               A. Yeah, I did.
               Q. Okay.
               A. I had problems with it, and they kind of corrected that with a cortisone
              shot.
               Q. Okay. So that’s resolved?

                                                  2
               A. Yes.
               Q. Okay.

(Id., Tr. 92–93, PAGEID #: 132–33).

       Plaintiff then provided testimony about his HIV diagnosis. (Id., Tr. 93, PAGEID #: 133).

He stated that his HIV diagnosis is fairly well-controlled with medication, but that he believes he

is becoming resistant to his medication. (Id., Tr. 94–95, PAGEID #: 134–35). Finally, Plaintiff

testified about his issues with depression. (Id., Tr. 94, PAGEID #: 134). He stated that he does

not like to be around other people and that he often feels suicidal. (Id., Tr. 95, PAGEID #: 135).

He explained that he is not motivated, has difficulty concentrating, and experiences problems

focusing. (Id., Tr. 96, PAGEID #: 136). In response to his attorney’s questioning, Plaintiff

testified that he experiences frequent “crying spells.” (Id., Tr. 103–04, PAGEID #: 143–44).

       As to his work history, Plaintiff testified that he last worked as a commercial office cleaner

in 2011, where he cleaned windows, vacuumed, and emptied the garbage. (Id., Tr. 80–81,

PAGEID #: 120–21). Before that, he worked at Sibley Medical as an officer manager, where he

was responsible for managing two other people.           (Id., Tr. 82, PAGEID #: 122).        His job

responsibilities there included packaging and delivering medical supplies.           (Id., Tr. 82–83,

PAGEID #: 122–23). Plaintiff testified that he could lift a five-to-ten-pound box while working

at Sibley Medical. (Id.). Prior to that, Plaintiff worked as a medical records specialist at a doctor’s

office, where he had to stand for most of the day. (Id., Tr. 84, PAGEID #: 124). He also previously

worked as a special police officer, a security guard, a baggage screener at the airport, and as a

flight attendant for American Airlines. (Id., Tr. 85–87, PAGEID #: 125–27).

       With regard to his daily activities, Plaintiff testified that he lives with his mother and that

the two “assist” one another. (Id., Tr. 79, PAGEID #: 119). When asked how he spends a typical

day, Plaintiff responded that he does “little daily stuff,” naps, “do[es] a few things in the house, or

                                                  3
[] might wash some clothes,” but that he does not have a social life. (Id., Tr. 97–98, PAGEID #:

137–38).   He explained that his mom does the majority of the cooking; that he does her

laundry because he lives in the basement, where the washing machine is located; and that he is

able to do some vacuuming. (Id., Tr. 101, PAGEID #: 141). He repeated that his “biggest thing”

is his back because it “limit[s] [him] to a good way of life because [he is] always in constant

pain with [his] back.” (Id., Tr. 98, PAGEID #: 138). Plaintiff testified that he believes his back

pain intensified after having surgery. (Id., Tr. 103, PAGEID #: 143). In response to his

attorney’s questioning, Plaintiff stated that he has difficulty sleeping because of his back and

takes naps during the day to catch up on sleep. (Id., Tr. 98–99, PAGEID #: 138–39).

       During the hearing, a vocational expert (“VE”) opined that Plaintiff could perform his past

work as a commercial cleaner as he actually performed it, and, alternatively, that he could also

perform the light and unskilled positions of label coder, routing clerk, and tacking machine tender.

(Id., Tr. 107–08, PAGEID #: 147–48).

       C. Relevant Medical Background

       Plaintiff was diagnosed with HIV at age 17. (Doc. 7-7, Tr. 339, PAGEID #: 384). He

takes prescribed HIV medications and has reported success with those medications. (Id., Tr. 402,

PAGEID #: 447). Indeed, Plaintiff’s records indicate that his HIV diagnosis is “well controlled”

and stable with mostly undetectable viral loads. (Id., Tr. 468, PAGEID #: 513; Doc. 7-8, Tr. 793–

94, PAGEID #: 839–40). In 2015, Plaintiff declined to switch HIV medications, reporting that his

symptoms were well controlled on his current medication. (Id., Tr. 934, PAGEID #: 980).

       The record also documents Plaintiff’s history of vision problems. Specifically, he has a

history of retinal detachment within his right eye and underwent surgery in 2006 and 2008. (Doc.

7-7, Tr. 506, PAGEID #: 551). Following his surgeries, Plaintiff reported poor vision in his right



                                                 4
eye, and the record documents central loss of retinal tissue (id.) and macular scarring. (Id., Tr.

510, PAGEID #: 555). His visual acuity testing showed reduced visual acuity within the right eye

and, as a result, he wears prescribed soft contact lenses. (Id., Tr. 499, PAGEID#: 544). In

December 2014, Plaintiff underwent surgery to remove a cataract from his right eye. (Doc. 7-8,

Tr. 813, PAGEID #: 859). He subsequently reported some residual cloudy vision and began taking

Retasis for dry eye, which improved his symptoms. (Id., Tr. 821, PAGEID #: 867).

       The record also documents Plaintiff’s spinal degeneration diagnosis and spinal surgery. In

2014, Plaintiff showed normal strength, coordination, and no pronator drift. (Id., Tr. 801, PAGEID

#: 847). He exhibited no joint abnormalities, regular pulses, no lower extremity edema, normal

strength in the extremities, normal reflexes, and ambulated with a normal gait. (Doc. 7-7, Tr.

403–05, PAGEID #: 448–50). In early 2015, Plaintiff reported back and shoulder pain and

was diagnosed with radiculopathy.       (Id., Tr. 594, PAGEID #: 639).         In August 2015,

Plaintiff complained of numbness and back pain, and after a steroid injection to the shoulder,

reported tailbone pain and pain in his upper legs. (Doc. 7-8, Tr. 944, PAGEID #: 990). He was

diagnosed with left sided sciatica (Id., Tr. 950, PAGEID #: 996), and subsequent

radiographic imaging showed multilevel degenerative disc disease, with facet arthrosis, some

disc bulging, hypertrophy, and foraminal narrowing. (Doc. 7-7, Tr. 613, PAGEID #: 658; Doc.

7-8, Tr. 937–54; PAGEID #: 983–1000). In September 2015, Plaintiff showed mildly positive

straight leg testing and a mildly antalgic gait. (Id., Tr. 970, PAGEID #: 1016). In October

2015, Plaintiff underwent spinal epidural injections. (Id., Tr. 634, PAGEID #: 679; Doc. 7-8,

Tr. 973, PAGEID #: 1019; id., Tr. 989, PAGEID #: 1035).

       In November 2015, physical therapy progress notes note Plaintiff’s “hip pain,” along with

his back pain and muscle weakness as the “reasons for visit/call.” (Id., Tr. 1023, PAGEID #:



                                                5
1069). Those notes also document Plaintiff’s “hip measures,” which received scores of “good,”

apart from his right hip abduction strength, right hip extension strength, left hip abduction strength,

and left hip extension strength, which received scores of “poor.” (Id., Tr. 1024, PAGEID #: 1070).

       In 2016, Plaintiff exhibited degenerative disc disease of the spine with retrolisthesis of the

lumbar spine. (Id., Tr. 1074, PAGEID #: 1120). He demonstrated full range of motion to the

spine, without tenderness or spasm, and showed normal reflexes. (Id., Tr. 1078, PAGEID #: 1124).

In April 2016, Plaintiff reported increased back pain, and back testing showed marked epidural

lipomatosis and degenerative changes. (Doc. 7-9, Tr. 1272, PAGEID #: 1319). In July 2016,

Plaintiff underwent a posterior lumbar laminectomy/micro discectomy.              (Id., Tr. 1287–88,

PAGEID #: 1334–35). Post-surgery, Plaintiff reported residual back stiffness, but also reported

that he no longer experienced his preoperative pain. (Id., Tr. 1350, PAGEID #: 1397). Further,

he stated that his leg pain had resolved. (Id.). In October 2016, however, Plaintiff complained of

intermittent low back pain, which worsened when resting on his stomach. (Id., Tr. 1355, PAGEID

#: 1402). He reported that he was limited from exercising due to pain; however, he also stated that

short walks helped alleviate his symptoms. (Id.). His doctor then referred him to physical therapy.

(Id., Tr. 1360, PAGEID #: 1407). Plaintiff reported moderate difficulty with his aquatic exercises

but admitted to not performing his exercises at home as directed. (Id., Tr. 1366, PAGEID #: 1413).

Straight leg testing continued to be negative, and he could stand on both heels and toes

without problem. (Id., Tr. 1375, PAGEID #: 1422). He also ambulated with a normal gait and

was able to perform a mini squat. (Id.). Testing in December 2016 showed disc bulging without

significant impingement. (Id., Tr. 1398, PAGEID #: 1445). Physical therapy treatment notes

from 2016 indicate Plaintiff experienced some success with goal achievement but that he

had not been compliant with his plan of care. (Id., Tr. 1419, PAGEID #: 1466).



                                                  6
       As to his mental health, the record indicates that Plaintiff has a combination of mental

health diagnoses. In May 2012, Plaintiff experienced increased depression and overdosed on

Tylenol in a suicide attempt. (Doc. 7-7, Tr. 339, PAGEID #: 384). He reported increased

situational stressors, most significantly, his mother’s hospitalization and dementia. (Id.). Plaintiff

was referred to mental health services for medication and counseling. (Id., Tr. 340–41, PAGEID

#: 385–86). After ten days on medication, Plaintiff showed an increase in his GAF score. (Id., Tr.

341, PAGEID #: 387). He reported intermittent sleep due to fleeting suicidal ideations and was

offered sleep medications, which he declined. (Id., Tr. 345, PAGEID #: 390). Further, he reported

stress, but stated that with medication, he felt no suicidal or homicidal ideations, had no

hallucinations, and experienced no paranoid ideations. (Id., Tr. 347, PAGEID #: 392).

       In 2013, Plaintiff reported some breakthrough symptoms of irritability, anger, and monthly

panic attacks. (Id., Tr. 367, PAGEID #: 412). He stated that his symptoms occurred with stress

from caring for his mother and the fact that his siblings did not assist with her care. (Id., Tr. 367,

PAGEID #: 412). Plaintiff increased his dose of Celexa and subsequently reported feeling better

with reduced stress. (Id., Tr. 383, PAGEID #: 428). In 2014, Plaintiff indicated that he was

planning a trip and noted that he felt more calm and stable when taking his prescribed medications.

(Id., Tr. 387, PAGEID #: 432). He continued to report situational stressors concerning his mother

and siblings. (Id., Tr. 461, PAGEID #: 596; id., Tr. 473, PAGEID #: 518).

       In 2015, Plaintiff’s counselor advised him on taking his medications as prescribed and

discussed a treatment plan, which involved setting goals and taking medications to achieve those

goals. (Id., Tr. 607–08, PAGEID #: 652–53). Plaintiff reported that his depressive symptoms

still existed but that they were generally stable and slowly improving. (Doc. 7-8, Tr. 922,

PAGEID #: 968).      During his treatment sessions, Plaintiff explained that he was bored in

Ohio, missed
                                                  7
traveling, and felt happiest when he was living in Washington D.C. (Doc. 7-7, Tr. 698, PAGEID

#: 743; id., Tr. 716, PAGEID #: 761). He stated that he felt stuck caring for his mother (id., Tr.

698, PAGEID #: 743), but that he wanted to continue to care for her until she passed away and

would then move to another city to better care for himself. (Id., Tr. 692, PAGEID #: 737).

       In 2016, Plaintiff was able to care for himself, but reported that he was easily agitated. (Id.,

Tr. 680, PAGEID #: 725). He again referenced his stress stemming from his role as his mother’s

primary caregiver. (Id., Tr. 684, PAGEID #: 729). In the spring of 2016, Plaintiff reported that

despite his stressors, he was able to reach out for help when he needed it. (Doc. 7-9, Tr. 1311,

PAGEID #: 358). He further noted that his depression was not constant, but rather intermittent,

and indicated there were some on and off days of both happiness and depression. (Id., Tr. 1310,

PAGEID #: 357). In the fall of 2016, Plaintiff reported a slightly low mood, but reported that

medication compliance allowed him to sleep better. (Id., Tr. 1334, PAGEID #: 381). He reported

some passive suicidal ideations but stated that he had no plan or intention to harm himself. (Id.).

By December 2016, Plaintiff reported some residual symptoms of depression and holiday-related

stress but maintained that he had no suicidal or homicidal ideations and reported sleeping 6-7 hours

at night. (Id., Tr. 1344, PAGEID #: 1391).

       D. The ALJ’s Decision

       The ALJ found that Plaintiff remained insured for disability insurance benefits

through March 31, 2015 and that he had not engaged in substantial gainful activity since his

alleged onset date of February 15, 2012.        (Doc. 7-2, Tr. 17, PAGEID #: 57).           The ALJ

determined that Plaintiff suffered from the following severe impairments: loss of vision in the

right eye, degeneration of the spine, HIV positive, depressive disorder, bipolar disorder,

borderline personality disorder, and a history of posttraumatic stress disorder. (Id., Tr. 18,

PAGEID #: 58). Additionally, the ALJ
                                                  8
determined that Plaintiff suffered from non-severe impairments, including left shoulder

degeneration, history of bunion to the right foot, history of tension headaches, history of

hyperlipidemia, and history of urinary tract infections. (Id.).

       Upon consideration of the record, the ALJ determined that Plaintiff retained the following

residual functional capacity (“RFC”) to:

       perform light work … except the claimant could occasionally stoop. He should
       avoid workplace hazards, including unprotected heights and machinery. The
       claimant would be precluded from commercial driving. He could perform simple,
       routine, repetitive tasks, involving only simple work related decisions and with few,
       if any, workplace changes, in a setting with no strict production quotas or fast pace
       work, such as on an assembly line. Further, the claimant could have occasional
       interaction with the general public, coworkers, and supervisors.

(Id., Tr. 21, PAGEID #: 61).

       As to Plaintiff’s shoulder pain, the ALJ detailed the medical records concerning Plaintiff’s

shoulder issues. (Id., Tr. 18, PAGEID #: 58.). The ALJ noted that, based on the records, Plaintiff

was “doing well,” but that his symptoms worsened after shoveling snow. (Id.). He also stated that

“[w]ith physical therapy, the record supported symptom improvement and with increased strength

and decreased pain, the claimant was discharged from physical therapy and provided a home

exercise program.” (Id.). Further, the ALJ noted that Plaintiff “testified that the cortisone joint

injection to the left shoulder resolved his left shoulder symptoms and he experienced no other

residual symptomology.” (Id.).

       The ALJ held, however, that none of Plaintiff’s impairments, either singly or in

combination, met or medically equaled a listed impairment. (Id., Tr. 19, PAGEID #: 59).

Specifically, the ALJ found that Plaintiff had a moderate limitation in interacting with others;

moderate limitations with regard to concentrating, persisting, or maintaining pace; and moderate




                                                  9
limitations in adapting or managing himself. (Id., Tr. 20, PAGEID #: 60). As to Plaintiff’s mental

health, the ALJ noted the following:

         The record supports he manages his own medical care and medications. While he
         requires medications, the records document with medications he showed no
         aberrant or bizarre behaviors and was able to communicate appropriately with his
         treatment providers, attorney, and the undersigned during his hearing. The record
         supports he does have some difficulty with frustration tolerance and situational
         stressors, especially those surrounding familial affairs.

(Id.).
         After describing Plaintiff’s various physical and mental health issues, the ALJ concluded,

“after careful consideration of the evidence,” that Plaintiff’s “medically determinable impairments

could reasonably be expected to cause some of the alleged symptoms; however, the claimant’s

statements concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record.” (Id., Tr. 23,

PAGEID #: 63).

         The ALJ explained that “[t]he objective evidence fails to document the presence of any

impairment or combination of impairments that could reasonably be expected to result in pain or

other symptoms of such a severity as to preclude the functional abilities described above.” (Id.,

Tr. 28, PAGEID #: 68). Moreover, he found that “[i]n addition to the general lack of objective

evidence, the evidence of record does not support his subjective complaints.” (Id.). The ALJ

elaborated on this opinion:

         The claimant reported he was unable to engage in work related activities as a result
         of his combination of his conditions; however, the record documents, in 2016, after
         his back surgery, the claimant reportedly was considering returning to work. This
         suggests the claimant believed he was able to engage in work related activities.
         Treatment records noted the claimant missed traveling and was ‘bored’ in Ohio.

(Id.) (internal citations omitted).




                                                 10
       Specifically, the ALJ found that Plaintiff’s activities were “not restricted to the extent that

he would be precluded from the range of work assessed herein.” He explained his conclusion as

follows:

       It should be noted in October 2014, the claimant reported his mother completed all
       of the cooking and cleaning and his fatigue related to HIV prevented him from
       doing anything. However, the record documents the claimant was capable of
       engaging in more physical activities than he initially reported. In November 2015,
       the claimant indicated he was responsible for caring for his elderly mother, who
       was diagnosed with dementia. He reported he was responsible for household
       chores, mowing the lawn, and going to various scheduled appointments. While he
       testified that he and his mother helped each other out, the record supports that the
       claimant referred to himself as his mother’s caretaker, as she had dementia,
       suggesting he was responsible for all of her care, as he referred to caring for her as
       stressing and overwhelming. He indicated he felt as if he was his mother’s servant.
       While he testified he did not care for any outside chores, the record supports the
       claimant felt shoulder pain after shoveling snow, suggesting he was capable of
       some outside chore activities. The record supported no limitation in self-care,
       including dressing or caring for personal hygiene. He indicated he could drive, but
       chose not to. While he opted not to drive, the claimant remained able to use public
       transportation, as he used the bus to get to his disability hearing. During the period
       of time he alleged he was disabled, the record supports the claimant [sic] enjoyed
       traveling and was planning a subsequent trip during 2014. Further, the record
       suggests the claimant may have been enrolled in school during 2015, as he
       requested a school excuse after receiving medical treatment.

(Id., Tr. 28–29, PAGEID #: 68–69).

       Moreover, the ALJ found that the record contained inconsistent statements. (Id., Tr. 29,

PAGEID #: 69). For example, the ALJ noted inconsistencies regarding Plaintiff’s statements

concerning his physical and mental capabilities and records indicating that he was able to plan

vacations and travel. (Id.). Similarly, the ALJ found Plaintiff’s statement that he had no hobbies

to be inconsistent with the record, which noted he was interested in photography and enjoyed

jogging when able. (Id.). Furthermore, he found Plaintiff’s testimony regarding his suicidal

tendencies inconsistent with reports from the record. (Id., Tr. 30, PAGEID #: 70). The ALJ also

noted Plaintiff’s documented non-compliance with his mental health medications, instructions



                                                 11
regarding his contact lens, and prescribed physical therapy exercises. (Id.). In sum, he concluded

that “[a]lthough the information provided by the claimant may not be the result of a conscious

intention to mislead, nevertheless such statements suggest that the information provided by the

claimant is not generally supported by the evidentiary record.” (Id., Tr. 31, PAGEID #: 71).

       As for the opinion evidence, the ALJ assigned GAF scores associated with moderate

symptomology “the most weight” of all the GAF scores. (Id.). He assigned “some weight” to the

postoperative restrictions provided by Dr. Kuennen, in December 2014, as they were most relevant

at the time they were assessed. (Id.). Next, the ALJ assigned “little weight” to the functional

statements regarding Plaintiff’s “perceived pre-therapy functional capacity” and his “predicted

functional capacity after therapy treatment.” (Id.). In doing so, the ALJ noted that he found the

statements “were subjectively reported by the claimant and not based on objective testing and

speculatively reported by the treating provider, not based upon physical performance.” (Id., Tr.

31–32, PAGEID #: 71–72).

       Next, the ALJ assigned “some weight” to Plaintiff’s September 2015 functional

assessment. (Id., Tr. 32, PAGEID #: 72). Specifically, he gave greater weight to “the lack of

limitation in short durational walking and transitioning, as such activities are consistent with the

claimant’s normal routinely reported activities.” (Id.). However, he assigned less weight to the

“postural preclusions,” as he found that Plaintiff “would have some limits on stooping and

exposure to hazards but would not be precluded from engaging in other activities, as testing

showed normal lower extremity strength and an ability to engage in squatting, as well as heel and

toe walking without a problem.”       (Id.).   Further, the ALJ assigned “some weight” to the

postsurgical September 2016 functional assessment because the physician’s assistant “was familiar

with [Plaintiff’s] surgical intervention and recovery care and treatment.” (Id.). Finally, the ALJ



                                                12
assigned “some weight” to the State Agency’s consultants’ assessments. (Id.). He assigned them

“some weight” because since the prior ALJ’s decision, the ALJ found that “the record supports

additional conditions, including spinal degeneration, requiring a spinal surgery, which requires a

more restrictive residual functional capacity with postural and environmental limitations, such as

the reduced range of light exertional level work outlined[.]” (Id.).

 II.   STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To

this end, the Court must “take into account whatever in the record fairly detracts from [the] weight”

of the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

4881574, at *2 (S.D. Ohio Aug. 17, 2015).

III.   DISCUSSION

       Plaintiff asserts three assignments of error: (1) that the ALJ failed to address the opinions

of physical therapist Mr. Eakins; (2) that the ALJ improperly assessed and characterized his

shoulder and hip conditions; and (3) that the evidence of record documents a finding of automatic

disability. (See generally Docs. 10, 12).




                                                 13
       A. Mr. Eakins’ Opinions

       In his first statement of error, Plaintiff argues that the ALJ did not “evaluate,”

“acknowledge,” or “consider” the opinions of physical therapist Mr. Eakins.                 (Id. at 6–7).

Specifically, Plaintiff argues that “[b]ased on Social Security’s own rules and regulations, Mr.

Eakins’ findings could have been entitled to great weight” and that “[h]is opinions could have had

an impact on the residual functional capacity.” (Id.). Plaintiff contends that while the ALJ “was

not required to accept or adopt Mr. Eakins’ findings, he was required to consider them and weigh

their value,” and that the ALJ’s “failure to do so creates reversible error.” (Id. at 7).

       As an initial matter, Plaintiff acknowledges that Mr. Eakins, a physical therapist, is not an

acceptable medical source. (Id. at 6). Further, contrary to Plaintiff’s suggestion otherwise, there

is no requirement that the ALJ’s opinion specifically reference Mr. Eakins by name. See Kornecky

v. Comm’r of Soc. Sec., 167 F. App’x 496, 508 (6th Cir. 2006) (holding that “[a]n ALJ can consider

all the evidence without directly addressing in his written decision every piece of evidence

submitted by a party.”). Moreover, while Plaintiff attempts to hold the ALJ to a higher burden

regarding his assessment of Mr. Eakins’ opinion, there is no “reasons-giving” requirement with

regards to non-treating sources. See Martin v. Comm’r of Soc. Sec., 658 F. App’x 225, 259 (6th

Cir. 2016), reh’g denied (Sept. 20, 2016).

       Further, it is clear from his written opinion, that the ALJ directly addressed and evaluated

Mr. Eakins’ physical therapy notes. (See, e.g., Doc. 7-2, Tr. 25, PAGIED #: 65 (“the claimant was

referred to physical therapy. The claimant reported moderate difficulty with his aquatic exercises

and he admitted he was not performing his exercises at home as instructed.” (citing Mr. Eakins’

progress notes at Doc. 7-9, Tr. 1365, PAGEID #: 1413)); id. (“Additionally, physical therapy

treatment notes showed the claimant received some success as some of his goals were achieved.”



                                                  14
(citing Mr. Eakins’ progress notes at Doc. 7-9, Tr. 1419, PAGEID #: 1466)); id. (“A month

later . . . the claimant reported intermittent low back pain, worse when laying on his stomach.”

(citing Mr. Eakins’ progress notes at Doc. 7-9, Tr. 1355, PAGEID #: 1402)); id. (noting that

straight leg testing remained negative (citing Mr. Eakins’ progress notes at Doc. 7-9, 1358,

PAGEID #: 1405))). The foregoing makes clear that, contrary to Plaintiff’s argument, the ALJ—

not the Commissioner as Plaintiff argues—evaluated Mr. Eakins’ opinions. (See Doc. 12 at 3).

       Plaintiff additionally argues that the ALJ “could” have assigned Mr. Eakins’ opinion great

weight and, in turn, drafted a more restrictive RFC. (See Doc. 10 at 6–7). But Plaintiff overlooks

the fact that the ALJ’s discussion of the physical therapy notes, in the context of his analysis of

the record, demonstrates that the ALJ found Mr. Eakins’ physical limitations not only inconsistent

with the record evidence, but also internally inconsistent. Indeed, the ALJ specifically cites Mr.

Eakins’ progress notes regarding Plaintiff’s improvement and the fact that Plaintiff did not perform

his at-home exercises as instructed. (See supra at 14–15). Therefore, even if the ALJ could have

been more clear about Mr. Eakins’ opinions, any failure to do so is harmless. The ALJ’s analysis

of Mr. Eakins’ notes, in conjunction with the ALJ’s evaluation of the record as a whole,

demonstrates that the ALJ was not required to assign Mr. Eakins great weight (see 20 C.F.R.

§ 404.1527(c)(4) (consistency of opinion with the record evidence is a factor in weighing opinion

evidence)), nor was he required to draft a more restrictive RFC for Plaintiff. As such, Plaintiff has

failed to demonstrate reversible error.

       B. Shoulder and Hip Impairments

               1. Shoulder Impairment

       Plaintiff next argues that the ALJ erred in finding his shoulder impairment “non-severe”

and in classifying his hip condition “as not a medically determinable impairment.” (See Doc. 10



                                                 15
at 7–9). Concerning his left shoulder, Plaintiff contends that the ALJ committed reversible error

in determining that his shoulder condition was not “severe” at step two in his analysis. (Id. at 8).

Specifically, Plaintiff argues that “medical evidence of record documents the severity of [his] left

shoulder issues, and yet the ALJ completely omitted any limitations regarding the left shoulder.”

(Id.).

         The Sixth Circuit construes the Step Two severity regulation as a “de minimis hurdle,”

Rogers, 486 F.3d at 243 n. 2 (internal quotation marks and citation omitted), intended to “screen

out totally groundless claims.” Farris v. Sec’y of Health & Human Servs., 773 F.2d 85, 89 (6th

Cir. 1985). Thus, if an impairment has “more than a minimal effect” on the claimant’s ability to

do basic work activities, the ALJ must treat it as “severe.” See Soc. Sec. Rul. 96–3p, 1996 WL

374181 at * 1 (1996). Because the regulations require an ALJ to consider both severe and non-

severe impairments in the remaining steps of the disability determination analysis, once a severe

impairment is found, all impairments, regardless of how they are classified, will be analyzed in the

ALJ’s determination. See Dyer v. Colvin, No. CV-14-156-DLB, 2016 WL 1077906, at *3 (E.D.

Ky. Mar. 17, 2016). “For this reason, the Sixth Circuit has consistently held that an ALJ does not

commit reversible error when he or she decides that some of claimant’s impairments are not severe,

but finds that other impairments are severe and proceeds with his or her analysis.” Id.

         In this case, the issue is not whether this Court would come out differently on the severity

determination, but whether substantial evidence supports the ALJ’s finding. See Reed v. Colvin,

No. CIV. 13-54-GFVT, 2014 WL 318569, at *3 (E.D. Ky. Jan. 29, 2014) (“The limited nature of

substantial evidence review prevents the reviewing court from substituting its judgment for that of

the ALJ.”). Here, the undersigned finds that substantial evidence supports the ALJ’s classification

of Plaintiff’s shoulder condition as non-severe.



                                                   16
       To start, the ALJ provided a detailed discussion of Plaintiff’s history concerning his left

shoulder:

       The claimant reported, in 2015, that he experienced left shoulder pain . . . In March
       2015, the claimant reported tingling into the arm and pain with lifting the arm. The
       claimant was prescribed Meloxicam and was referred to physical therapy. The
       claimant’s symptoms remained stable. Despite a frozen shoulder diagnosis, the
       claimant showed no tenderness to palpation, and evidenced only some reduced
       range of motion and reduced strength. The claimant was doing well, but indicated
       after shoveling snow his symptoms worsened. With physical therapy, the record
       supported symptom improvement and with increased strength and decreased pain,
       the claimant was discharged from physical therapy and provided a home exercise
       program. After being released from therapy, the claimant reported some
       intermittent joint pain with maintained strength and range of motion. Further
       testing evidenced a partial thickness tear to the tendon with osteoarthritis to the AC
       joint and in August 2015, the claimant received a left shoulder joint injection. The
       claimant testified that the cortisone joint injection to the left shoulder resolved his
       left shoulder symptoms and he experienced no other residual symptomology.

(Doc. 7-2, Tr. 18, PAGEID #: 58) (internal citations omitted). The ALJ concluded, based on a

thorough review of the medical records, that Plaintiff’s shoulder condition was not severe within

the meaning of the regulations. (Id., Tr. 19, PAGEID #: 59). Notably, and as pointed out by the

ALJ, Plaintiff’s own statements undermine his allegations concerning the severity of his shoulder

impairment. (Id., Tr. 18, PAGEID #: 58). Indeed, the ALJ specifically asked Plaintiff about his

shoulder issues:

               Q. . . . the left shoulder, problems with your left shoulder?
               A. No.
               Q. No? At one time did you have problems with your left shoulder?
               A. Yeah, I did.
               Q. Okay.
               A. I had problems with it, and they kind of corrected that with a cortisone
              shot.
               Q. Okay. So that’s resolved?
               A. Yes.
               Q. Okay.

(Doc. 7-2, Tr. 92–93, PAGEID #: 132–33). In light of the above, the undersigned finds that

substantial evidence supports the ALJ’s assessment of Plaintiff’s shoulder impairment. The record

                                                 17
as a whole fails to demonstrate that Plaintiff’s shoulder impairment significantly limited his ability

to perform basic work activities or caused functional limitations. See 20 C.F.R. S 404.1521(b)

(basic work activities are the ability and aptitude necessary to do most jobs). As discussed

thoroughly by the ALJ, both the record and Plaintiff’s own testimony indicate that Plaintiff’s

shoulder symptoms had resolved. (Doc. 7-2, Tr. 18, PAGEID #: 58).

       In any event, the ALJ’s characterization of Plaintiff’s shoulder as non-severe is

inconsequential to his ultimate decision. The ALJ did not “screen out” Plaintiff’s claim by denying

it at step two. Farris, 773 F.2d at 89. Instead, the ALJ found that Plaintiff had multiple severe

impairments and properly proceeded to the next steps of the disability evaluation process. In other

words, “[b]ecause the ALJ found that [Plaintiff] had a severe impairment at step two of the

analysis, the question of whether the ALJ characterized any other alleged impairment as severe or

not severe is of little consequence.” Pompa v. Comm’r of Soc. Sec., 73 F. App’x 801, 803 (6th

Cir. 2003). Plaintiff contends that “it is not clear that the ALJ considered” his shoulder impairment

beyond step two. (Doc. 12 at 3–4). Yet, when formulating the RFC, the ALJ noted that Plaintiff

“endorsed a history of left shoulder problems, but reported the problems no longer exist.” (Doc.

7-2, Tr. 22, PAGEID #: 62). Therefore, the ALJ did not commit reversible error; rather, he

identified other severe impairments, proceeded to the remaining steps of the Five-Step sequential

evaluation process, and properly considered both severe and non-severe impairments when

formulating the RFC.

               2. Hip Impairment

       As a threshold matter, “‘[t]he burden lies with the claimant to prove that [he] is disabled.’”

Moran v. Comm’r of Soc. Sec., 40 F. Supp. 3d 896, 903 (E.D. Mich. 2014) (quoting Ferguson v.

Comm’r of Soc. Sec., 628 F.3d 269, 275 (6th Cir. 2010)). Indeed, “‘[t]hrough step four, the



                                                 18
claimant bears the burden of proving the existence and severity of limitations caused by her

impairments and the fact that she is precluded from performing her past relevant work.’” Id.

(quoting Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003)). Here, Plaintiff never

testified to a hip impairment or otherwise expressly alerted the ALJ to such an impairment. Now,

however, Plaintiff contends that the ALJ’s “failure to consider this impairment leaves the residual

functional capacity as an inaccurate depiction of [his] capabilities as it does not account for the

impact of [his] hip condition.” (Doc. 10 at 9).

       In support of this argument, Plaintiff relies on a handful of records that document his

bilateral hip condition. (See id.). These records include physical therapist’s progress notes, which

indicate that Plaintiff visited the physical therapist because of his complaints of hip pain, as well

as back pain and muscle weakness. (Id., Tr. 1023, PAGEID #: 1069). The notes also document

Plaintiff’s “hip measures,” which received scores of “good,” apart from his right hip abduction

strength, right hip extension strength, left hip abduction strength, and left hip extension strength,

which received scores of “poor.” (Id., Tr. 1024, PAGEID #: 1070). The undersigned notes that

the ALJ cited these records (See id., Tr. 24, PAGEID #: 64 (citing B16F)), and accordingly

presumes that the ALJ properly considered them. See Bailey v. Comm’r, 413 F. App’x 853, 856

(6th Cir. 2011) (noting the presumption that ALJs “carry out their duties fairly and impartially”).

       Also important, the ALJ expressly analyzed the ways in which Plaintiff now asserts that

his hip condition impairs him. (Doc. 10 at 9 (asserting that that his hip impairment affects his

“joint integrity, mobility, body mechanics, muscle performance, range of motion, gait, and

balance”)). The ALJ thoroughly considered Plaintiff’s joint integrity, mobility, body mechanics,

muscle performance, range of motion, gait, and balance. (See, e.g., Doc. 7-2, Tr. 24, PAGEID #:

64 (“During 2014, the claimant showed normal strength”); id. (“He exhibited no joint



                                                  19
abnormalities . . . normal strength in the extremities, normal reflexes, and ambulated with a normal

gait”); id., Tr. 25, PAGEID #: 65 (“During 2016 . . . [s]traight leg testing was negative and he

ambulated with a normal gait and strength, with normal heel and toe walking”); id. (“Post

operatively . . . [h]e indicated that his pain was well controlled and he was ambulating without any

assistive device in September 2016. He indicated his leg pain had resolved”) (emphasis in

original); id. (“While he reported he was limited from exercising due to pain, he admitted short

walks alleviated his symptoms. . . . Straight leg testing continued to be negative and the claimant

could stand on both his heels and toes without problem. The claimant ambulated with a normal

gait and was even able to perform a mini squat.”) (emphasis in original); id., Tr. 26, PAGEID #:

66 (“It should be noted, while the claimant reported difficulty walking at the hearing, requiring the

use of a cane, due to balance instability, the record does not objectively document any noted

balance deficits or ambulation instability. . . The record does not indicate the claimant showed any

instability in his gait or station and does not find there was any medically necessary ambulatory

aid as he ambulated with a normal gait without the use of any assistive device during his treatment

sessions.”).

        It is true that in considering these records, the ALJ focused on Plaintiff’s back impairment,

but that was to be expected because Plaintiff testified that his “biggest thing” is his back because

it “limit[s] [him] to a good way of life because [he is] always in constant pain with [his] back.”

(Id., Tr. 98, PAGEID #: 138). Relevant here, an ALJ may analyze certain evidence in the context

of other evidence. See Trammell v. Comm'r, No. 1:13CV794, 2015 WL 1020211, at *10 (S.D.

Ohio Mar. 9, 2015) (noting that it was “understandable” that the ALJ viewed evidence through a

certain lens). In this case, it is clear from the ALJ’s opinion that he carefully considered the records




                                                  20
and the disabling effects Plaintiff now asserts, and the ALJ “provided sufficient discussion for this

Court to review, understand, and affirm his decision as supported by substantial evidence.” Id.

       In sum, the undersigned concludes that the ALJ sufficiently accounted for the issues

Plaintiff cites, i.e., his gait, muscle joint integrity, mobility, body mechanics, muscle performance,

range of motion, and balance; and, consequently, the ALJ did not commit reversible err.

               3. The ALJ’s RFC Assessment

       Finally, Plaintiff argues that had the ALJ limited him to “sedentary work,” he would be

considered disabled under the Medical-Vocational Guidelines upon reaching the age of 50. (Doc.

10 at 10). Plaintiff contends that the evidence “documents that [he] can, at best, perform at the

sedentary level,” and that that the evidence “documents greater functional restrictions than

accounted for by the ALJ’s residual functional capacity.” (Id.). Specifically, Plaintiff asserts that

he “suffers from additional problems with both his left upper extremity and his bilateral hips that

would further diminish the residual functional capacity” and that those impairments would “more

than minimally impact” his ability to perform work related activities. (Id.). In support, Plaintiff

notes evidence of lumbar spinal issues, limited range of motion, positive straight leg raise tests,

and neural foraminal narrowing. (Id). At base, Plaintiff asserts that the ALJ’s RFC is not

supported by the medical evidence in the record.

       Here, the undersigned concludes that the ALJ reasonably relied on the medical evidence

and the VE’s testimony in formulating Plaintiff’s RFC. A plaintiff’s RFC “is defined as the most

a [plaintiff] can still do despite the physical and mental limitations resulting from her

impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x 149, 155 (6th Cir. 2009); see also 20

C.F.R. §§ 404.1545(a), 416.945(a). The Social Security regulations, rulings, and Sixth Circuit

precedent provide that the ALJ is charged with the final responsibility in determining a claimant’s



                                                 21
residual functional capacity. See, e.g., 20 C.F.R. § 404.1527(d)(2) (the final responsibility for

deciding the residual functional capacity “is reserved to the Commissioner”). And it is the ALJ

who resolves conflicts in the medical evidence. King v. Heckler, 742 F.2d 968, 974 (6th Cir.

1984). In doing so, the ALJ is charged with evaluating several factors when determining the RFC,

including the medical evidence (not limited to medical opinion testimony), and the claimant’s

testimony. Henderson v. Comm’r of Soc. Sec., No. 1:08-cv-2080, 2010 WL 750222, at *2 (N.D.

Ohio Mar. 2, 2010) (citing Webb v. Comm’r of Soc. Sec., 368 F.3d 629, 633 (6th Cir. 2004)).

Nevertheless, substantial evidence must support the Commissioner’s RFC finding. Berry v.

Astrue, No. 1:09CV000411, 2010 WL 3730983, at *8 (S.D. Ohio June 18, 2010).

       Substantial evidence supports the ALJ’s RFC limiting Plaintiff to a range of “light work.”

The ability to perform light work is defined generally as lifting or carrying ten pounds frequently,

but no more than twenty pounds, and requires “a good deal of walking or standing” or sitting with

some pushing and pulling. 20 C.F.R. § 404.1567. The ALJ reached his conclusion that Plaintiff

was capable of light work, with some added restrictions, based on his review of the record, the

VE’s testimony, Plaintiff’s testimony, and the medical record evidence.

       To start, the ALJ appropriately relied on the VE’s testimony that Plaintiff could perform

his past relevant work as a commercial cleaner, as it was actually performed, at the light exertional

level. (Doc. 7-1, Tr. 33, PAGEID #: 73). Under 20 C.F.R. § 404.1520(e), a claimant will be

considered “not disabled” where he retains the RFC to perform his past relevant work either as he

actually performed it or as it is performed in the national economy. Even so, the ALJ made

an alternative finding based on the VE’s testimony that Plaintiff could perform other work such

as a label coder, routing clerk, and tacking machine tender. (Id., Tr. 34, PAGEID #: 74). Under

20 C.F.R. § 404.1566(e), an ALJ may use the services of a vocational expert when

determining
                                                 22
whether other work exists in the national economy. See also Smith v. Halter, 307 F.3d 377, 378

(6th Cir. 2011) (“A vocational expert’s testimony concerning the availability of suitable work may

constitute substantial evidence where the testimony is elicited in response to a hypothetical

question that accurately sets forth the plaintiff’s physical and mental impairments.”). Therefore,

the ALJ properly relied on the VE’s testimony, Plaintiff’s testimony, and the medical records in

formulating the RFC.

       While Plaintiff may disagree with the ALJ’s decision regarding his ability to perform

“light” rather than “sedentary” work, he has not shown that it was outside the ALJ’s permissible

“zone of choice” that grants the ALJ discretion to make findings without “interference by courts.”

Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009). Plaintiff is correct that the

record contains evidence potentially cutting against the ALJ’s conclusion. But the question at this

stage is whether substantial evidence supports the ALJ’s severity finding, and it does. See

Longworth v. Comm’r Soc. Sec. Admin., 402 F.3d 591, 595 (6th Cir. 2005) (“If substantial evidence

supports the Commissioner’s decision, [courts must] defer to that finding even if there is

substantial evidence in the record that would have supported an opposite conclusion.” (internal

quotation marks omitted)). Taken together, the evidence of record and the evidence the ALJ relied

on is “more than a scintilla of evidence” that “a reasonable mind might accept as adequate to

support a conclusion.” Rogers, 486 F.3d at 241 (internal quotation marks omitted). This meets

the substantial-evidence bar and ends the undersigned’s review of the matter.

IV.    CONCLUSION

       Based on the foregoing, it is RECOMMENDED that Plaintiff’s Statement of Errors (Doc.

10) be OVERRULED and that judgment be entered in favor of Defendant.

V.     PROCEDURE ON OBJECTIONS



                                                23
       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


Date: October 17, 2018                                 /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  24
